Citation Nr: 1118461	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-25 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC), pursuant to the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to September 1959.  He died in August 2007.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, in which the RO, in pertinent part, denied entitlement to DIC.  In a July 2008 rating decision, the RO again denied entitlement to DIC pursuant to 38 U.S.C.A. § 1318.  

The Board notes that the June 2009 statement of the case (SOC) addressed four issues:  entitlement to service connection for the cause of the Veteran's death, entitlement to DIC pursuant to 38 U.S.C.A. § 1318, entitlement to accrued benefits, and eligibility for a nonservice-connected death pension.  In her July 2009 VA Form 9 (substantive appeal), the appellant indicated that she was only appealing the claim for DIC pursuant to 38 U.S.C.A. § 1318.  As such, only the issue listed on the title page is currently in appellate status.  See 38 C.F.R. § 20.200 (2010) (appeal consists of a timely filed notice of disagreement and, after issuance of a statement of the case, a substantive appeal). 

The Board also notes that the record reflects that the appellant was previously represented by Veterans of Foreign Wars of the United States (VFW), as reflected in a June 2008 VA Form 21-22, Appointment of Veteran's Service Organization as Claimant's Representative.   In August 2008, VFW revoked its representation.  Accordingly, as she has not named a new representative, the Board recognizes the appellant as proceeding pro se in this appeal.  See 38 C.F.R. § 14.631 (2010).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  The Veteran, who died over 45 years after his discharge from service, was not rated as totally disabled due to a service-connected disability for 10 continuous years immediately preceding death.  


CONCLUSION OF LAW

The criteria for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

As will be explained below, the Board finds that the law, and not the evidence, is dispositive in regard to the claim on appeal.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not the factual evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  Therefore, the Board finds that no further action is necessary under the VCAA because it is the law, not the evidence that is dispositive in regard to this claim.

Analysis

DIC benefits may be awarded to a surviving spouse upon the service-connected death of a veteran.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2010).  If the veteran's death is not determined to be service connected, a surviving spouse may still be entitled to benefits.  

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse of a deceased veteran in the same manner as if the death were service-connected.  A "deceased veteran" for the purposes of this provision is a veteran who died not as a result of his own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for service-connected disability rated as totally disabling, if the service-connected disability was rated as totally disabling for 10 or more years immediately preceding death, or if continuously rated as totally disabling for at least 5 years after the veteran's separation from active service.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  A "deceased veteran" also includes a former prisoner of war (POW) who died after September 30, 1999 with a service-connected disability rated totally disabling for not less than one year immediately preceding death.  Id.  The total rating may be schedular or based on unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the  provisions of 38 U.S.C.A. § 1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

At the time of the Veteran's death, service connection was in effect for bilateral hearing loss, evaluated as 100 percent disabling from November 18, 2002.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Thus, while the Veteran was considered totally disabled at the time of his death, he was not in receipt of a 100 percent rating for 10 years preceding his death in August 2007; rather, the 100 percent rating had been in effect for less than five years at the time of his death.  

Moreover, the appellant has not claimed entitlement to DIC, under the provisions of 38 U.S.C.A. § 1318, based on the submission of new and material service department records to reopen a previously final VA decision, nor has it been argued that, but for the receipt of VA or military retirement pay, the Veteran would have been entitled at the time of his death to receive compensation for a service-connected disability that was continuously rated totally disabling by schedular or unemployability rating for a period of 10 or more years immediately preceding death, or was continuously rated totally disabling by schedular or unemployability rating from  the date of the Veteran's discharge from service.  The Board also notes that the appellant has not raised a claim of clear and unmistakable error (CUE) in a final rating decision, pursuant to 38 C.F.R. § 3.105(a) (2010).  See Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading requirements for raising, and burden of proof for establishing, a CUE claim).

The Board has also considered the fact that, in her July 2009 substantive appeal, the appellant asserted that the Veteran should have been rated 100 percent disabled based on his hearing loss many years prior to 2002.  She stated that his attempts to receive treatment and compensation were denied until 2002 because VA had refused to admit that he had a valid claim prior to that time.  However, any such "hypothetical entitlement" would not provide a basis for the benefits sought under the governing legal authority.  [Parenthetically, the Board notes that the record does not include any claim for service connection dated prior to November 18, 2002, and that the Veteran, in that claim, indicated that he had never filed a claim with VA.]

In January 2000, VA amended 38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 1318, to restrict the award of DIC benefits to cases where the veteran, during his or her lifetime, had established a right to receive total service-connected disability compensation for the period of time specified in 38 U.S.C.A. § 1318, or would have established such a right but for CUE in the adjudication of a claim or claims.  See 65 Fed. Reg. 3,388 (Jan, 21, 2000).  The regulation, as amended, specifically prohibits "hypothetical entitlement" as an additional basis for   establishing eligibility.  On April 5, 2002, VA also amended 38 C.F.R. § 20.1106 to provide that there would be no "hypothetical" determinations under 38 U.S.C.A. § 1311(a) on  the question of whether a deceased veteran had been totally disabled for 8 years prior to death so that the surviving  spouse could qualify for the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 5, 2002).  Subsequently, the   Court held that "hypothetical entitlement" to DIC benefits  under 38 U.S.C.A. § 1318 is allowed for claims filed prior to January 21, 2000, that is, the date of the VA regulation  prohibiting "hypothetical entitlement."  Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  In Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit held that application of the amended regulations barring use of the hypothetical entitlement theory for DIC claims did not have impermissible retroactive effect.

In this case, the Veteran died in August 2007 and the appellant's claim was filed in the same month.  As such, these events occurred after VA's January 2000 amendment of 38 C.F.R. § 3.22-the implementing regulation for 38 U.S.C.A. § 1318-to restrict the award of DIC benefits to cases where the veteran, during his or her lifetime, had established a right to receive total service-connected disability compensation for the period of time required by 38 U.S.C.A. § 1318, or would have established such right but for CUE in the adjudication of a claim or claims.  

Thus, there is nothing to change the fact that the Veteran, who died over 45 years after his discharge from service, had no service-connected disability or disabilities rated as totally disabling for at least 10 years prior to his death.  Rather, he was in receipt of a 100 percent rating from November 18, 2002 until his death in August 2007-a total of less than five years.  The evidence also does not reflect that the Veteran was a POW.  

For all the foregoing reasons, the Board must conclude that the Veteran was not a "deceased veteran" as defined in 38 U.S.C.A. § 1318(b), and that the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318(a).  Therefore, the Board finds that the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to DIC, pursuant to the provisions of 38 U.S.C.A. § 1318, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


